Exhibit STANLEY BLACK & DECKER, INC. AND THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. as Trustee AND THE BLACK AND DECKER CORPORATION as Guarantor SECOND SUPPLEMENTAL INDENTURE to the INDENTURE dated as of November 1, 2002 Dated as of March 12, 2010 THIS SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of March 12, 2010, is among STANLEY BLACK & DECKER, INC. (formerly known as The Stanley Works), a Connecticut corporation (the “Company”), THE BLACK & DECKER CORPORATION, a Maryland corporation (the “Guarantor”), and THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., a national banking association, as successor trustee to JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank), as trustee (the “Trustee”). Witnesseth: WHEREAS, the Company has executed and delivered to the Trustee an Indenture, dated as of
